—In an action to recover payment for merchandise received, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Molloy, J.), dated May 11, 1992, as denied its motion for leave to enter a default judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the trial court did not improvidently exercise its discretion in denying the plaintiff’s motion for leave to enter a default judgment and in directing the plaintiff to accept the defendant’s untimely answer. We have examined the plaintiff’s remaining contention and find it to be without merit. Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.